Exhibit 10.1
M&T BANK CORPORATION
2009 EQUITY INCENTIVE COMPENSATION PLAN
* * *
ANNUAL STOCK BASE SALARY AWARD AGREEMENT
GRANTEE: <<NAME>>
DATE OF GRANT: <<DATE>>
ANNUAL STOCK BASE SALARY: <<AMOUNT>>
M&T Bank Corporation (the “Company”), pursuant to action of the Nomination,
Compensation and Governance Committee (the “Committee”),has determined that
going forward and until the Committee determines otherwise, Grantee shall be
entitled to additional base salary during your employment with the Company, on
an annualized basis, in the amount of Annual Stock Base Salary indicated above.
The Annual Stock Base Salary shall be paid to you in shares of Common Stock of
the Company pursuant to the M&T Bank Corporation 2009 Equity Incentive
Compensation Plan (the “Plan”) and is subject to the terms and conditions of the
Plan and this Agreement. As used herein, the term “Agreement” shall mean,
collectively, this cover page and the related Terms and Conditions of Annual
Stock Base Salary Award delivered to the Grantee with this cover page.
Capitalized terms used in this Agreement without definition shall have the
meanings assigned to them in the Plan. A copy of the Plan can be viewed and
downloaded from the Company’s Intranet under the Human Resources page.
Subject to the terms of the Plan and this Agreement, including without
limitation, the Grantee’s fulfillment of the employment requirements in
Paragraph 5(b) and the restrictions on transfer in Paragraph 5(c) of the Terms
and Conditions of Annual Stock Base Salary Award, the Annual Stock Base Salary
acquired hereunder shall be fully vested when awarded and paid to you in
accordance with the applicable provisions of the Plan and this Agreement.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be effective
as of the Date of Grant.

            M&T BANK CORPORATION
      By:           Stephen J. Braunscheidel        Executive Vice President —
Human Resources                              <<Name>>           

 



--------------------------------------------------------------------------------



 



         

M&T BANK CORPORATION
2009 EQUITY INCENTIVE COMPENSATION PLAN
* * *
TERMS AND CONDITIONS
OF
ANNUAL STOCK BASE SALARY AWARD
     1. Definitions. In this Agreement, except where the context otherwise
indicates, the following definitions apply. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.
          (a) “Annual Stock Base Salary” means the dollar amount subject to the
Annual Stock Base Salary Award set forth as the “Annual Stock Base Salary” on
the cover page of this Agreement to be paid in shares of Common Stock.
          (b) “Annual Stock Base Salary Award” means the Annual Stock Base
Salary granted to the Grantee on the cover page of this Agreement.
          (c) “Date of Grant” means the date set forth as the “Date of Grant” on
the cover page of this Agreement.
          (d) “Grantee” means the person identified as the “Grantee” on the
cover page of this Agreement.
          (e) “Payment Date” means the date upon which bi-weekly installments,
net of any applicable deductions and withholding, of Annual Stock Base Salary
are paid to you.
          (f) “Third Party Administrator” means the entity to which the
Committee has delegated its authority to administer the issuance of Annual Stock
Base Salary granted under the Plan.
     2. Grant of Annual Stock Base Salary Award; Effective Date. The Annual
Stock Base Salary Award granted hereby is granted in accordance with the cover
page of this Agreement and is effective, on an annualized basis, as of
January 1, 2010.
     3. Payment of Annual Stock Base Salary Award. The Annual Stock Base Salary
Award will be paid in shares of Common Stock on each respective Payment Date.
Subject to your continued employment with the Company and except as otherwise
provided in this Agreement, Grantee’s Annual Stock Base Salary shall be payable
in bi-weekly installments, at the conclusion of each of the Company’s regular
bi-weekly pay periods, in accordance with the Company’s payroll practice for
similarly situated employees, as in effect from time to time. The first Payment
Date will be February 12, 2010 and will include Annual Stock Base Salary earned
since January 3, 2010.
     4. Number of Shares. The number of shares of Common Stock to be paid to
Grantee with respect to each bi-weekly pay period will be determined with
respect to each pay period by dividing 1/26th of the Annual Stock Base Salary by
the reported closing price on the New York Stock Exchange (“NYSE”) for a share
of Common Stock on the Payment Date

- 1 -



--------------------------------------------------------------------------------



 



for such period (or if not a NYSE trading day, then on the immediately preceding
trading day). The number of shares of Common Stock to be paid to you with
respect to a bi-weekly pay period during which you terminate employment, shall
be pro-rated based on the number of days during such pay period until the date
of your termination of employment. [If the number of shares contains a
fractional amount, that fractional amount shall be paid in fractional shares of
Common Stock.]
     5. Terms of the Annual Stock Base Salary Award.
          (a) Vesting. Shares of Common Stock issued to the Grantee pursuant to
this Agreement shall be fully vested as of the applicable Payment Date, and
shall be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration or issuance of one or more stock certificates.
          (b) Employment Requirement; Forfeiture. Except as provided herein, the
Grantee must remain continuously employed by the Company or one of its
Affiliates since the Date of Grant and until the Annual Stock Base Salary Award
(or a portion thereof) has been paid in order to retain the Annual Stock Base
Salary Award (or portion thereof, as the case may be). If the Grantee’s
employment with the Company or an Affiliate terminates for any reason, including
for Cause or as a result of the Grantee’s Resignation (including due to death,
Retirement or Disability), before the Grantee’s entire Annual Stock Base Salary
Award has been paid, the Grantee will forfeit that portion of the Annual Stock
Base Salary that has not been paid or is not payable as of the date of the
Grantee’s termination of employment.
          (c) Transfer Restrictions. The shares of Common Stock subject to this
Agreement and paid during 2010 may not be sold, transferred, or otherwise
disposed of, pledged or otherwise hypothecated until the earlier of (i) the date
on which any obligation arising from the financial assistance provided to the
Company under the Troubled Asset Relief Program (“TARP”) is no longer
outstanding (disregarding any warrants to purchase Common Shares that were
issued to the U.S. Department of Treasury), or (ii) January 1, 2012 (the
“Transfer Restrictions”). The Transfer Restrictions shall lapse and be of no
further effect as of the date (a) Grantee’s employment with the Company or an
Affiliate is terminated due to Grantee’s death or Disability, or (b) a Change in
Control occurs. Any purported transfer or encumbrance of the shares of Common
Stock prior to the lapse of the Transfer Restrictions shall be void, and the
other party to any such purported transaction shall not obtain any rights to or
interest in such shares of Common Stock.
          (d) No Acceleration. Except as provided above in Paragraph 5(b), the
Transfer Restrictions shall continue to apply with respect to any Common Stock
previously paid to Grantee upon the Grantee’s termination of employment with the
Company or an Affiliate for any reason, including Retirement.
     6. Voting and Dividends. Prior to being awarded and paid in Common Stock in
accordance with this Agreement, the Grantee shall have no rights of a
shareholder with respect to the Annual Stock Base Salary Award. Once all or a
portion of the Annual Stock Base Salary Award is awarded and paid, the Grantee
shall have the right to vote shares of Common Stock and to receive any cash
dividends or cash distributions that may be paid with respect thereto. In the
event of a stock dividend, stock distribution, stock split, division of shares
or other corporate structure change which results in the issuance of additional
shares with respect to any Common Stock, such additional shares will be subject
to the restrictions

- 2 -



--------------------------------------------------------------------------------



 



of this Annual Stock Base Salary Award in the same manner and for so long as
such Common Stock remains subject to such restrictions.
     7. Stock Certificates; Legend. Any stock certificate or certificates
representing Common Stock shall be held by the Company prior to lapse of the
Transfer Restrictions, and any such certificate (and to the extent determined
necessary or appropriate by the Company, any other evidence of ownership of
Common Stock) shall contain the following legend:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE M&T
BANK CORPORATION 2009 EQUITY INCENTIVE COMPENSATION PLAN AND AN ANNUAL STOCK
BASE SALARY AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER HEREOF AND
M&T BANK CORPORATION. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE
OFFICES OF M&T BANK CORPORATION.
As soon as administratively feasible after the lapse of the Transfer
Restrictions, the Company will deliver to the Grantee evidence of the Grantee’s
ownership (by book entry or certificate) of the Common Stock, without the
aforesaid legend.
     8. Taxes.
          (a) Payment. The Grantee expressly acknowledges that the payment of
Common Stock acquired under this Annual Stock Base Salary Award will give rise
to ordinary income that is subject to tax withholding. The amount of income
realized will be the Fair Market Value of the Common Stock paid to the Grantee
upon a Payment Date.
          (b) Withholding. The Company’s obligation to issue or deliver shares
of Common Stock upon a Payment Date shall be subject to the satisfaction of any
applicable federal, state, local or foreign tax withholding requirements
(including the Grantee’s FICA obligation). The Grantee may satisfy any such
withholding obligation by any of the following means or by a combination of such
means: (i) tendering a cash payment; or (ii) authorizing the Company or the
Third Party Administrator to cancel or sell shares of Common Stock otherwise
issuable to the Grantee. For purposes of this Paragraph 8(b),shares of Common
Stock that are cancelled, sold and/or delivered to satisfy applicable
withholding taxes shall be valued at their Fair Market Value on the date the
withholding tax obligation arises.
     9. Restriction on Issuance of Covered Shares. Notwithstanding any other
provision of this Agreement, the Grantee agrees, for himself or herself and his
or her successors, that the shares of Common Stock to be paid under this
Agreement will not be issued at any time that the Company does not have in
effect a registration statement under the Securities Act of 1933, as amended,
relating to the offer of Common Stock to the Grantee under the Plan, unless the
Company agrees to permit such issuance. The Grantee further agrees, for himself
or herself and his or her successors, that, upon the issuance of any shares of
Common Stock, he or she will, upon the request of the Company, agree in writing
that he or she is acquiring such shares for investment only and not with a view
to resale, and that he or she will not sell, pledge or otherwise dispose of such
shares so issued unless and until (a) the Company is furnished with an opinion
of counsel to the effect that registration of such shares pursuant to the
Securities Act of 1933, as amended, is not required by that Act

- 3 -



--------------------------------------------------------------------------------



 



and the rules and regulations thereunder; (b) the staff of the Securities and
Exchange Commission has issued a “no-action” letter with respect to such
disposition; or (c) such registration or notification as is, in the opinion of
counsel for the Company, required for the lawful disposition of such shares has
been filed by the Company and has become effective; provided, however, that the
Company is not obligated hereby to file any such registration or notification.
The Grantee further agrees that the Company may place a legend embodying such
restriction on the certificates evidencing such shares.
     10. Employment. Neither the Annual Stock Base Salary Award evidenced by
this Agreement nor any term or provision of this Agreement shall constitute or
be evidence of any understanding, express or implied, on the part of the Company
or any of its Affiliates to employ the Grantee for any period. Whenever
reference is made in this Agreement to the employment of the Grantee, it means
employment by the Company or an Affiliate.
     11. Subject to the Plan. The Annual Stock Base Salary Award evidenced by
this Agreement is subject to the terms and conditions of the Plan, which are
incorporated herein by reference and made a part hereof, but the terms of the
Plan shall not be considered an enlargement of any benefits under this
Agreement. In addition, the Annual Stock Base Salary Award is subject to any
rules and regulations promulgated by the Committee.
     12. Governing Law. The validity, construction, interpretation and
enforceability of this Agreement shall be determined and governed by the laws of
the State of New York without giving effect to the principles of conflicts of
laws.
     13. Compliance with Executive Compensation Restrictions for TARP
Recipients; Amendment and Modification. The Committee may, in its sole
discretion, and without the Grantee’s consent, at any time terminate, suspend or
modify this Agreement. The terms and conditions of this Agreement are intended
to comply with applicable law and shall be subject to and limited by any
requirements or limitations that may apply under any applicable law, including
the Emergency Economic Stabilization Act of 2008 as amended from time to time,
including as amended by the American Recovery and Reinvestment Act of 2009
(“EESA”) and all regulations and guidance promulgated thereunder (the “Executive
Compensation Restrictions”), whether currently existing or hereafter enacted or
promulgated. In the event that all or any portion of this Agreement is found to
be conflict with the requirements of EESA and the Executive Compensation
Restrictions, then in such event this Agreement shall be automatically modified
to reflect the requirements of the law, regulation and/or guidance, and this
Award shall be interpreted and administered accordingly. As a condition of the
Grantee’s receiving the base salary increase payable in Common Stock under this
Agreement, the Grantee acknowledges (i) that this Agreement remains subject to
the requirements of EESA and the Executive Compensation Restrictions, (ii) that
it is subject to modification in order to comply with EESA and the Executive
Compensation Restrictions, and (iii) that the Grantee agrees to immediately
repay all amounts that may have been paid to the Grantee under this Agreement
that are later determined to be in conflict with the requirements of EESA and
the Executive Compensation Restrictions.

- 4 -